 
AMENDMENT NO. 2 TO ASSET SERVICING AGREEMENT


This Amendment No. 2 to Asset Servicing Agreement (this “Amendment” is made as
of the 15th day of October, 2010, among DVL, Inc., a Delaware corporation
(“DVL”), Professional Service Corporation, a Delaware corporation (“PSC”), KM
Realty Corporation, a North Carolina corporation (“KM”), and NPO Management LLC,
a Delaware limited liability company (“NPO”).


WITNESETH:


WHEREAS, DVL, PSC, KM and NPO (hereinafter collectively, the “Parties”) are
parties to that certain Asset Servicing Agreement, dated as of March 27, 1996,
as extended by an Asset Servicing Extension Agreement and further amended by
Amendment No. 1 dated as of October 31, 2007 (as extended, the “Asset Servicing
Agreement”);


WHEREAS, the Parties desire to further extend the Asset Servicing Agreement;


NOW, THEREFORE, in consideration of the covenants and conditions set forth in
this Agreement, the parties agree as follows:


In accordance with Section 13 of the Asset Servicing Agreement, the Term is
hereby extended for a period of three years beginning April 2, 2011 and
extending to March 31, 2014.


Except as modified hereby, the Asset Servicing Agreement remains in full force
and effect and the provisions thereof are hereby ratified and confirmed.


This Amendment may be executed in one or more counterparts, all of which
together shall for all purposes constitute one amendment, binding on all parties
hereto, notwithstanding that the parties have not signed the same counterparts.


[signatures on following page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the day
and year first above written.



  DVL, Inc.          
 
By:
/s/ Henry Swain     Name:   Henry Swain     Title:   Execute Vice President    
     




  PROFESSIONAL SERVICE CORPORATION, INC.          
 
By:
/s/ Henry Swain     Name:   Henry Swain     Title:   Execute Vice President    
     


 
KM REALTY CORPORATION
         
 
By:
/s/ Alan Casnoff     Name:   Alan Casnoff     Title:   Authorized Signatory    
     


  NPO MANAGEMENT, LLC               By:     Pembroke Companies, Inc. Member    
       
 
 
By: 
/s/ Lawrence J. Cohen       Name:   Lawrence J. Cohen        Title:  President  
         


